Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 06, 2022 has been entered. Claims 1-6 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JPS63139705, English translation provided) in view of Schroeder et al. (US 2014/0366633) and Charrette et al. (US 6,824,626).
Regarding claim 1, Makoto discloses that, as illustrated in Fig. 1, a method of extruding a material comprising binder and one or more energetic fillers ([0001], line 6 (the raw material 5)) and using an installation comprising:
an extruder (Fig. 1, item 100 (the screw-type kneading/conveying apparatus 100 ([0001], line 5))) comprising a sheath (Fig. 1, item 2 (a cylinder ([0001], line 3))) having at least one extrusion screw (Fig. 1, item 3([0001], line 6)) present therein, the extruder having at least one passive acoustic sensor (Fig. 1, item 6 ( an acoustic emission (A.E.) [0001], line 34); It is understandable that the acoustic emission 6 is a passive device because the acoustic signal is processed by the outside device 200) fastened on the sheath (as shown in Fig. 1);
a monitor system (Fig. 1, item 200 (a processing device ([0001], line 36))) configured to detect an anomaly (for example, occurrence of galling wear due to metal contact between a screw and a cylinder ([0001], lines 24-25)) as a function of an acoustic signal picked up by the passive acoustic sensor, the monitor system being configured to measure variations in the amplitude of the passive acoustic signal (as shown in Fig. 2(a)) picked up by the acoustic sensor;
the method comprising 
an extrusion step for extruding the material through the extruder during which the acoustic signal picked up by the sensor is analyzed by the monitor system (as shown in Figs. 2(a), 2(b) and 2(c)).
However, Makoto does not explicitly disclose that, a detecting step for detecting variation in the composition of the extruded material from variation in the amplitude of the acoustic signal.
In the same field of endeavor, determining quality of non-crosslinked rubber mixtures, Schroeder discloses that, the present invention therefore provides a novel process for the determination of the quality of an uncrosslinked rubber mixture, i.e., a process for the detection of particulate contaminates with diameter >10 micron in an uncrosslinked rubber mixture via measurement of the transmission of ultrasound (i.e., via ultrasound sensor pairs 4 (acoustic sensors) in Figs. 1-4 ([0062])) ([0011]). Schroeder discloses that the uncrosslinked rubber mixture involve masterbatches ([0039]), parent mixtures ([0040]) and crosslinkable rubber mixtures ([0041]) ([0038]). Thus, Schroeder discloses that a variation in a binder (for example, plasticizers)/filler ratio is detected/determined during the detection step. 
In summary, Schroeder discloses that, a detecting step for detecting variation in the composition of the extruded material from variation in the amplitude of the acoustic signal (for example, as shown in Fig. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makoto to incorporate the teachings of Schroeder to provide a detecting step for detecting variations including a variation in a binder/filler ratio is detected/determined during the detection step in the composition of the extruded material from variation in the amplitude of the acoustic signal. Doing so would be possible to avoid particulate contaminations in the final components made by the injection molding, as recognized by Schroeder ([0001], [0002], [0003]).
However, in the fillers of Makoto or Schroeder, one of more energetic fillers is not mentioned. In the same field of endeavor, composition for extruders, Charrette discloses that, the composition in a twin-screw mixture-extruder includes a binder, a nitrogenous organic compound, an oxidizing filler (including an ammonium perchlorate) (ABSTRACT). Thus, Charrette discloses in the extrusion step comprising extruding the material comprising the binder and the energetic fillers.
The claimed, in the extrusion step, comprising extruding the material comprising the binder and the energetic fillers is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with comprising extruding the material comprising the binder and the energetic fillers comes from Charrette itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makoto to incorporate the teachings of Charrette to provide, in the extrusion step, comprising extruding the material comprising the binder and the energetic fillers. Doing so would be possible to provide a clean and nontoxic extruded material, as recognized by Charrette (col. 1, lines 8-17).
Regarding claims 2, 4-6, Makoto does not explicitly disclose that, a detecting step for detecting variation in the composition of the extruded material from variation in the amplitude of the acoustic signal.
Schroeder discloses that, the present invention therefore provides a novel process for the determination of the quality of an uncrosslinked rubber mixture, i.e., a process for the detection of particulate contaminates with diameter >10 micron in an uncrosslinked rubber mixture via measurement of the transmission of ultrasound (i.e., via ultrasound sensor pairs 4 (acoustic sensors) in Figs. 1-4 ([0062])) ([0011]). Schroeder discloses that the uncrosslinked rubber mixture involve masterbatches ([0039]), parent mixtures ([0040]) and crosslinkable rubber mixtures ([0041]) ([0038]). Thus, Schroeder discloses that a variation in a binder (for example, plasticizers)/filler ratio is detected/determined during the detection step (related to claim 2). 
As illustrated in Figs. 1-3, Schroeder discloses that, a plurality of acoustic sensors are fastened on the sheath (Fig. 1, items 1 and 5), each of these sensors being connected to the monitor system (Fig. 3, items 2 and 3 ([0060], [0061], [0062])). The plurality of the acoustic sensors are distributed circumferentially around the sheath (as shown in Fig. 1) and longitudinally along the sheath (as shown in Fig. 2) (related to claims 4-6).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makoto to incorporate the teachings of Schroeder to provide a detecting step for detecting variations including a variation in a binder/filler ratio is detected/determined during the detection step in the composition of the extruded material from variation in the amplitude of the acoustic signal. Doing so would be possible to avoid particulate contaminations in the final components made by the injection molding, as recognized by Schroeder ([0001], [0002], [0003]).
Regarding claim 3, Makoto does not explicitly disclose that the extruder includes at least two extrusion screws. Charrette discloses that, the composition in a twin-screw mixture-extruder includes a binder, a nitrogenous organic compound, an oxidizing filler (including an ammonium perchlorate) (ABSTRACT).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makoto to incorporate the teachings of Charrette to provide, in the extrusion step, comprising extruding the material comprising the binder and the energetic fillers through a twin-screw extruder. Doing so would be possible to provide a clean and nontoxic extruded material, as recognized by Charrette (col. 1, lines 8-17). 
    Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Schroeder teaches an active sensor and is incompatible with a material comprising an energetic filler, it is not persuasive. Makoto discloses that, an acoustic emission (A.E.) [0001], line 34) (Fig. 1, item 6) which is a passive device because the acoustic signal is processed by the outside device 200. There is no restriction in the teachings of Schroeder that the ultrasound sensor has to be active. In other words, there is a possibility that the ultrasound sensor in the teachings of Schroeder can be passive. Further, Schroeder discloses that, the parent mixture is produced in a mixing assembly in a first step. Temperature above 130 C, can be reduced ([0011], [0045]). Though, Schroeder discloses that, in examples 1 and 2 that, the temperature of the extruder is controlled to 100 C, but there is a possibility that the temperature can be above 100 C ([0011], [0045]).     
Regarding arguments (in the agenda of interview filed on 08/25/2022) in claim 3 that Jae is not a proper prior art, it is persuasive. The updated reference of Charrette et al. (US 6,824,626) is introduced to render the new ground of rejection.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741